Citation Nr: 1609583	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-46 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected psychophysiological gastrointestinal reaction prior to September 30, 2014.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 30, 2014.  


REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1949 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied a TDIU rating and continued a 50 percent rating for chronic psychophysiological gastrointestinal reaction manifested by recurrent upper abdominal pain, history of peptic ulcer disease, hiatal hernia, irritable colon, and chronic anxiety symptoms.  At his request the Veteran was scheduled for a Travel Board hearing in September 2014; he failed to appear for the hearing.  In November 2014, the case was remanded for additional development.  A July 2015 rating decision granted a 100 percent rating for psychophysiological gastrointestinal reaction, effective September 30, 2014.  As the Veteran has been granted a total rating for psychophysiological gastrointestinal reaction, the matter of a TDIU rating from September 30, 2014, is no longer before the Board.  The issues that remain on appeal are entitlement to a rating in excess of 50 percent for psychophysiological gastrointestinal reaction and a TDIU rating prior to September 30, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development is necessary to ensure compliance with the due process.  A VA Form 21-22a received by the St. Paul, Minnesota, RO in December 2013 appointed Kristen Vanderkooi as the Veteran's attorney as to all issues before VA.  Although a January 2014 rating decision from the St. Paul RO lists Ms. Vanderkooi as the attorney of record, July 2014 hearing notification letter from the Oakland RO continued to list Disabled American Veterans as the representative of record.  Additionally, the record does not reflect that the Veteran's attorney has received copies of documents added to the Veteran's record since December 2013.  Accordingly, a remand for corrective action is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should send a letter to the Veteran (and his attorney) asking whether he would like to reschedule his Travel Board hearing.  

2. If the Veteran requests another Travel Board or videoconference hearing, the AOJ schedule the Veteran for such hearing at the RO before a Veterans Law Judge of the Board, unless otherwise indicated, with notice sent to the Veteran and his attorney.  A copy of the VA hearing notice letter must be included in the record.  

3. The AOJ should provide the Veteran's attorney with a complete copy of all documents added to the Veteran's record since December 2013.  

4. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




